Citation Nr: 1012648	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to service connection for a disability 
manifested by weakness and pain in the low back, lower 
extremities, ankles, and feet.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
September 1999 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Togus 
RO.  In September 2006, a local hearing was held before a 
Decision Review Officer (DRO) and, in October 2009, a video 
conference hearing was held before the undersigned; 
transcripts of these hearings are associated with the claims 
file.  In December 2009, her attorney submitted additional 
evidence and a statement to the effect additional evidence 
was forthcoming and that initial RO consideration was 
waived.

During the hearing, the appellant's attorney request to hold 
the record open for a period of 60 days was granted and in 
December 2009 and January 2010 additional evidence was 
submitted with a waiver of initial RO consideration of that 
evidence. 

Although at the hearing the Veteran's attorney noted 
disagreement with the October 2008 rating action that denied 
an increased rating for the service-connected knee 
disability, a substantive appeal has not been filed 
following the issuance of the September 2009 statement of 
the case regarding that issue and that matter is not 
currently in appellate status.  


FINDING OF FACT

A preponderance of the evidence is against a finding that 
the appellant currently has a disability manifested by pain 
and weakness in the low back, lower extremities, ankles, and 
feet that is related to service.




CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested by pain and weakness in the low back, lower 
extremities, ankles, and feet are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating 
assigned and the effective date of award).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  
The appellant's service treatment records are associated 
with her claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  The RO 
arranged for a VA examinations.  McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the [VA] to make a decision on the 
claim.").  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Under the law, active service includes 
(1) active duty, (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and (3) any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6(a).  
In other words, service connection is available for injuries 
and/or diseases incurred during active duty or active duty 
for training but only for injuries, and not diseases, 
sustained on inactive duty for training.  Brooks v. Brown, 5 
Vet. App. 484 (1994).

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the appellant's claims files, with an emphasis 
on the evidence relevant to these appeals.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate and the 
Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The appellant's service treatment records include a June 
1999 Army Reserve enlistment examination that noted normal 
arches, spine, feet, and lower extremities.  Her medical 
history was also negative regarding leg cramps; bone, joint 
or other deformity; recurrent back pain; and foot trouble.  
Two weeks into training she received medical care for cold 
symptoms and 4 weeks into training she received follow-up 
treatment for her cold.  At that time, her knee disorder was 
diagnosed.  The record also noted that her gait and arches 
were normal, calves were tender, there was pedal edema, and 
the metatarsophalangeal were nontender.  She was seen again 
several days later and reported symptoms in the 
patellofemoral joint and tibial region, which was aggravated 
by running.  

Private chiropractic records from September 2001 to November 
2002 note on the initial visit  complaints of pain in the 
low back, leg, and foot.  She also reported numbness in her 
legs when she ran.  No diagnosis was offered but treatment 
was provided.  

June 2003 private treatment records indicate that she 
reported having problems with her back and lower extremities 
during her training in 1999.  Her back symptoms radiated to 
her buttocks in both legs.  The assessment was lumbosacral 
chronic pain with radicular symptoms.  X-rays of the 
lumbosacral spine were normal.  2004 to 2005 private 
treatment records continued to document the Veteran's 
complaints.  May 2004 X-rays of the tibia and left ankle 
were normal.  In May 2004, the appellant reported she had a 
history of broken ankles in 1999 in service and that she had 
longstanding pain since that trauma.  There was a slight 
diminution in both arches; otherwise, her feet and ankle 
were unremarkable.  In June 2004, she reported a history of 
low back pain since 2001 and that she was told she had 
broken feet and back problems.  The physician's assessment 
indicated she possibly had lumbar radiculopathy.  A December 
2004 MRI revealed mild central to right-sided disc 
herniation at L4-L5 that would be expected to correlate with 
a right L5 radiculopathy if clinically significant and 
degenerating disc at L4-L5.  In July 2004, she reported 
having an onset of foot pain in service that gradually 
progressed to the lower extremities and lumbar region.  The 
appellant believed her foot pain began due to excessive 
marching and stress in service.  The assessment was that the 
bilateral lower extremity pain and weakness was difficult to 
confirm by clinical exam and that it raised the possibility 
of some sort of spinal cord compression or myelopathy.  She 
also reported bowel and bladder symptoms.  The physician 
suspected that her symptoms were mostly related to her 
hyper-pronation.  

A February 2005 record from C. M., D.O. indicates the 
appellant had a history of foot problems with the right foot 
that started in service.  Due to the appellant's complaints 
of low back pain with radiation into the right leg, an EMG 
was ordered.  The physician's impression was that the 
appellant's right foot and low back pains were secondary to 
intense endurance through boot camp.  A bone scan was 
ordered to evaluate her for signs of stress fracture and the 
results were negative.  March 2005 EMG/nerve conduction 
studies were normal.  

On April 2005 VA examination, the appellant reported that 
she had no problems with her feet prior to service and that 
2 weeks into her training her toes and ankles turned black 
and she had pain in her toes when rising in the morning.  
She did not actually go to sick call until her symptoms 
worsened 2 weeks later and, at that time, there were no 
specific findings regarding her feet.  After service she 
sought private treatment and was told that her "feet were 
broken and the arches were fallen, throwing the bones out of 
alignment."  Regarding her low back, she reported having no 
back pain prior to or during service.  She reported that her 
back began to hurt approximately 3 years earlier and she 
indicated that she was told that her fallen arches were the 
foundation of her current back problems.  

The examiner's assessment was that there were no notations 
of foot abnormalities in service and no evidence of pes 
planus on enlistment or when she was seen for foot pain in 
October 1999.  The opinion was that, based on the record, it 
was not as likely as not that the appellant's current foot 
pain was related to service.  It was also noted that the 
appellant had not had severe injuries to either foot or knee 
causing antalgia that would significantly aggravate her back 
and that herniated discs were not caused by lower extremity 
problems.  The examiner noted, parenthetically, that severe 
antalgia in the lower extremities might contribute to 
degenerative joint disease in the low back under certain 
circumstances but that this did not apply to the appellant.  
Upon review of additional records, the examiner amended the 
previous report by adding that there was slight diminution 
in the arches bilaterally with modes arch maintained.  X-
rays of the tibia/fibula and ankles were unremarkable.  The 
feet were essentially within normal limits.  

A February 2006 letter from the appellant's private 
physician, D. P., M.D., noted that the appellant had 
symptoms of low back pain and weakness, and diagnoses of C6 
hydromyelia and L4-L5 disc protrusion, the combination of 
which as well as her lower extremity leg and foot history 
while in the military leading to discharge created the 
current condition where she was unable to work with sitting, 
prolonged standing, or movement.  

A May 2006 letter from Dr. D. P. noted that the appellant 
had chronic lower back lower extremity pain syndrome.  A 
bone scan in February 2005 for stress fractures was normal.  
The appellant reported an onset of back, leg, and feet 
problems in service when she was diagnosed with flat feet 
and fallen arches.  The physician admitted to not having 
access to any of the appellant's service records for review.  

A June 2006 statement from the appellant's mother indicates 
she had extensive training in the medical field and that she 
worked at various hospitals.  She reported that she had done 
wound care and that when she saw her daughter's legs and 
feet while attending her graduation, she had the appellant 
soak for a while.  She stated that the appellant's feet were 
"gone as in unfixable, all the tendons in her arches are 
gone."  

The June 2006 VA examination was conducted by the same 
examiner from April 2005 and included a review of the 
record.  The appellant reported that 2 weeks before her 
training ended she had no feeling in her feet and that they 
went numb with any weight-bearing.  She also reported that 3 
of her toes had turned black and that the rest of the foot 
was discolored.  Regarding her ankles and lower legs, she 
reported that she had multiple ankle sprains and twists 
during training with marching and running.  Although she 
reported that they healed, she indicated that ever since 
then she had stiffness and soreness in the ankles and lower 
legs as well as discoloration of the ankles.  She indicated 
that Dr. M. P. told her that her back problems were caused 
by her bilateral knee and foot problems.  

The assessment regarding her bilateral lower leg, ankle and 
foot condition was that there was no evidence of ankle or 
back pain in service and that there was no evidence of 
hyperpronation or diagnosis of flat feet in service.  The 
examiner noted there were no abnormal foot findings or ankle 
sprains/injuries in service.  She opined that it was not as 
likely as not that the Veteran's current complaints 
regarding her feet and ankles were related to her service.  
The examiner also noted that the onset of low back pain was 
years after service and that the appellant had no back 
injuries or complaints in service.  Her primary "low back 
and lower extremity pain syndrome" was related to her back 
and was not as likely as not related to service.  Despite 
hours reviewing the record, the examiner could offer no 
different opinion.  

At a September 2006 hearing, the appellant indicated that 
she had pain and numbness of both feet during training after 
running, marching, and field exercise.  She also indicated 
that her feet were black.  The appellant testified that when 
she was told in service that her arches had fallen she was 
also told that her foot discoloration was a normal symptoms 
of this.  This occurred 2 weeks into training and that her 
drill sergeant told her that if she sought medical treatment 
it would delay her training another 2 weeks and they needed 
troops to get trained quickly so they could go over to Iraq.  
She stated that ankles sprains have been determined since 
she had discoloration and cysts that were non-removable on 
her tendons and ligaments in the ankle area.  

Her mother testified that she had a medical background with 
5 certificates and that she was a CNA and hospice certified.  
She testified that she visited her daughter 2 weeks prior to 
graduation and that one evening her daughter was allowed to 
leave the base.  When her daughter took off her boots her 
feet were black; the mother attempted to feel her pedal 
pulses in her feet but she could find none.  Her daughter 
reported that her feet had been like that for a long time.  
She also stated that the EMG findings were normal because 
the medication the appellant was on masked the findings so 
the showed up normal.  

An October 2006 statement from a friend who had known the 
appellant since 1994 stated that she called him during her 
training and complained of problems with her feet, ankles, 
and legs due to the rigorous physical training.  He recalled 
that she complained of pain and discomfort, and that her 
feet were discolored and black.  

Through 2007 to 2009 the appellant continued to received 
private and VA treatment for her complaints that included 
several emergency room visits.   

In a September 2009 statement, the appellant reported that 3 
1/2 weeks into training she noticed her toes and feet had 
turned black and blue, and that her feet were numb in the 
morning.  She reported this to her drill Sergeant but she 
was not allowed to seek treatment because she indicated that 
she was not in any pain.  Knee and leg pain began 2 weeks 
after that and she was allowed to seek medical treatment.  

In October 2009, she testified that her foot pain first 
manifested approximately 4 1/2 weeks into her training and 
that she did not seek medical treatment until 2 weeks later.  
She reported that problems with her legs were noted and that 
her arches were dropping.  She stated she had discoloration 
in her feet and back, and that the misalignment of her lower 
extremities threw out her back.  The appellant testified 
that her right ankle had no ligaments to connect it to her 
right foot and that the left foot only had one ligament that 
connected the left ankle to the left foot.  She also stated 
that her VA doctor told her that cysts had formed on the 
ligaments on top and around the ankles.  

In a January 2010 letter to the appellant's attorney, F. G., 
M.D. indicated that he had examined the appellant and 
reviewed her medical history.  He noted that her initial 
training in service consisted of 15-mile marches, multiple 
sit-ups, 3-mile runs every other day, push-ups with 
backpacks on, and 200 yard low crawls under trace and live 
fire.  He also described the weight of the weapons and the 
ammunition she carried.  Medical records dating back to 
September 1999 were outlined and the diagnosis of L4-L5 
level herniated nucleus pulpus with right lateralization; 
chronic lumbosacral and lower extremity radiculopathy with 
motor deficits in ankle pivots bilaterally and long toe 
extensor in the right.  The physician opined that the 
appellant developed her low back disability as a direct 
consequence of her in-service activities.  He noted her 
height and weight and indicated that "she was required to 
perform activities that exceeded the strength and resiliency 
of the intervertebral structures particularly the 
subchondral bony end plates and annulus of the vertebral 
discs at the L4-L5 level.  Peripheral annular tears 
developed over the periods of time from her service time 
through to the present, she has developed a large 
intervertebral disc herniation causing ongoing radicular 
pain patterning in both lower extremities."  He noted that 
her examination in service emphasized her knee pain and foot 
and ankle pain, but it did not diagnose the L4-L5 level disc 
pain generator.  He added that her lower extremity pain then 
and now was predominantly caused by spinal nerve root 
inflammation.  Her primary diagnosis was intervertebral disc 
herniation and her lower extremity symptoms during her time 
in service primarily referenced that condition.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for a disability 
manifested by pain and weakness in the low back, lower 
extremities, ankles, and feet.

The appellant contends that her claimed disability arose 
from the vigorous training she received during basic 
training.  The evidence is not in dispute that the appellant 
has a current low back disability with associated radicular 
symptoms to the lower extremities.  This has been diagnosed 
by private and VA physicians over the years.  What remains 
to be established is whether she had an injury in service 
and if her current disability is related to her service 
injury or, more specifically, an injury from an initial 
period of ACDUTRA.

The appellant does not allege and the evidence does not show 
that the claimed disability pre-existed service and was 
aggravated therein.  There is also no evidence that the 
Veteran had an injury in service that involved to her low 
back, lower extremity, ankle, or feet.  No low back 
complaints, findings, or diagnosis were noted in service.  
She has since made conflicting statements regarding the 
onset of back pain with some records suggesting it started 
in service and others indicating it started in 2001.  She 
also made statements to the effect that she had multiple 
ankle sprains, broken ankles, and fallen arches in service; 
however October 1999 records indicate her arches were normal 
and there was no mention of her alleged ankle injuries.  
Although she stated significant problems with her feet in 
service and that she sought treatment for such, the only 
treatment records during the relevant time period were for 
cold symptoms and her knees.  Notably, while it is clear 
that her lower extremities were evaluated during this time 
(notations of arches, calves and metatarsophalangeal were 
made), none of the complaints she reportedly had, such as 
skin discoloration and numbness, were observed.  Thus, the 
Board finds that the contemporaneous treatment records are 
more persuasive than the more remote recollections of 
problems reported by the Veteran and her mother.  

Conflicting opinions are of record pertaining to the 
question of etiology.  Against the claim are the opinions 
offered by the VA examiner who conducted examinations and 
reviews of the claims files in April 2005 and June 2006.  
The examiner opined to the effect that the appellant's foot, 
ankle, low back, and lower extremity problems were not 
related to service.

In favor of the claim are the opinions by Dr. F. G. and Dr. 
C. M.  Dr. F.G, a private physician who examined the 
appellant and reviewed her medical history essentially 
opined that the appellant's back disorder and associated 
radicular symptoms to the lower extremities were related to 
service.

Having reviewed these reports and opinions in light of the 
evidence of record, the Board finds that the private 
opinions are less persuasive and probative than the VA 
opinions.  It is the Board's fundamental responsibility to 
evaluate the probative value of all evidence.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

The primary deficiencies in Dr. F. G's opinion are that the 
physician did not provide a sufficient explanation of the 
basis of his rationale and he did not provide evidence there 
was an injury in service.  His comment to the effect that 
the appellant's service activities led to the development of 
"peripheral annular tears" "over the periods of time from 
her service time through to the present" is inadequate 
because he did not refer to any evidence in the record to 
support it.  The statement that the examination in service 
emphasized knee, foot, and ankle pain but did not diagnose 
the "L4-5 level disc pain generator" assumes that there was 
a low back disability to diagnose and provides no clinical 
support.  He also stated that her lower extremity pain in 
service was predominately caused by spinal nerve root 
inflammation.  Since these statements and others suggest the 
presence of a low back disorder in service, a discussion is 
needed regarding the fact that there is an absence of low 
back injury noted in service and that there were no 
complaints, findings, or diagnosis in service.  Moreover, 
since service treatment records did not note back pain in 
service, an explanation is needed as to how symptoms of a 
secondary disorder (radiculopathy) could manifest more than 
1 1/2 years prior to symptoms of the primary low back 
disorder.   

Rather than address the lack of specific evidence of a back 
disorder in service, the physician used the appellant's 
reports of lower extremity symptoms to establish the 
presence of a back disorder.  In this regard, he commented 
that the appellant's "primary diagnosis is intervertebral 
disc herniation and her lower extremity symptoms during her 
time in service primarily reference that condition."  The 
appellant repeatedly reported that she had numbness and pain 
in her feet, and a black discoloration of her feet, toes, 
and ankles in service, but her service treatment records do 
not reflect such complaints or findings.

Similarly, Dr. C. O did not address the absence of evidence 
of an injury during service.  There was also no indication 
of what records were reviewed or relied upon in rendering an 
opinion and a rationale was not offered.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record).  The physician 
appeared to rely heavily on the history the appellant 
reported.  As noted, her histories have been inconsistent 
and not corroborated by contemporaneous treatment records in 
service.  Thus, the opinion is not probative.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account 
is of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

On the other hand, the VA examiner was more thorough in that 
the rationale included a discussion the appellant's reported 
history in relation to the other evidence of record, and 
discussed the absence of back, ankle, and foot problems in 
service.  

The Board accepts that fact that the appellant underwent 
rigorous basic training during her ACDUTRA period but there 
is no evidence that she suffered a low back injury as a 
consequence of her training.  Although she is certainly 
competent to attest to factual matters of which she had 
first-hand knowledge, (e.g., experiencing pain.  Cf. 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also, Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007)) her statements 
are not credible given the inconsistencies and the 
contradictory clinical evidence.  

However, the question of whether an individual has a current 
disability linked to previous injury is beyond the scope of 
competent lay evidence and requires competent medical 
evidence.  This is defined as evidence provided by a person 
who is qualified through education, training, or experience 
to offer a medical diagnosis or medical opinion.  38 C.F.R. 
§ 3.159.   Thus, while the appellant believes she has 
disability related to service manifested by low back, lower 
extremity, ankle, and foot pain and weakness, such beliefs 
are not competent evidence.  As a layperson, the appellant 
lacks the training to opine regarding medical causation.  
See Espiritu, supra; Jandreau, supra.  Similarly, while her 
mother asserts some medical training, she does not have the 
level of training of others who have rendered opinions.  
Furthermore, she did not refer to any clinical evidence to 
support her opinion.  As such, the Board finds that the 
Veteran's mother's statements are of limited probative value 
and that the VA examination reports are the most probative 
evidence regarding the claim on appeal.

In short, the Board finds that a preponderance of the 
evidence is against a finding that the appellant has a 
current disability related to service that is manifested by 
pain and weakness in the low back, lower extremities, 
ankles, and feet.  Accordingly, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied.


ORDER

Service connection for a disability manifested by pain and 
weakness in the low back, lower extremities, ankles, and 
feet is denied.


____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


